Case 2:19-cv-14229-JEM Document-27 Entered on FLSD Docket 02/14/2020 Page 1 of 5

' UNITED STATES DISTRICT COURT (
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-14229-CIV-MARTINEZ/MAYNARD
EDWARD BETTENCOURT,
Plaintiff, |
ve
UNITED PARCEL SERVICE INC,

Defendant.
/

 

ORDER GRANTING MOTION FOR JUDGMENT ON THE PLEADINGS

THIS MATTER comes before the Court upon the Rule 12(c) Motion for Judgment on the
Pleadings (“Motion”) filed by Defendant, United Parcel Service, Inc. (“UPS”) (DE 20). The Court
has reviewed the Motion, response and reply thereto, and is otherwise fully advised. For the
following reasons, the Motion (DE 20) is GRANTED.

I.- Complaint

Plaintiff Edward Bettencourt filed a single-count Complaint pursuant to Section 7(b) of
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 626(b) (the
“ADEA”), alleging age discrimination against UPS following his termination after 25 years of
employment in various roles for the company. Bettencourt alleges he is 40 old and had an
“excellent work history” prior to his termination (DE 1 4915-16).

The date of Bettencourt’s termination is February 7, 2018. Ud. { 17). Bettencourt alleges
that his termination resulted from a “violation of a company policy” (id:), but suggests elsewhere
in his Complaint that the termination was pretextual. In this connection, Bettencourt alleges that

“Defendant has created a standard operating procedure to terminate employment of employees in

1
Case 2:19-cv-14229-JEM Document 27 Entered on FLSD Docket 02/14/2020 Page 2 of 5

the protected age group through Defendant’s centralized policies of disciplinary actions” with a
“main goal” of “prevent[ing] the payout of millions of dollars in accumulated pensions of these
employees.” Ud. §§ 12-13).

Bettencourt admits that he filed his Charge of Discrimination with the EEOC on December
29, 2018. (DE 25: 3-4; see also DE 20-1). Thereafter, the EEOC mailed him a Dismissal and
Notice of Rights on April 4, 2019. (DE 25-1). Bettencourt commenced this action on July 6, 2019.
This Motion followed and is now ripe for adjudication. |

Il. Legal Standard |

“The standards for reviewing decisions on motions to dismiss and motions for judgment
on the pleadings are the same: ‘whether the count stated a claim for relief.’” Sun Life Assurance
Co. of Canada v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1207 (11th Cir. 2018) (quoting
Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 n.8 (11th
Cir. 2002)). In doing so, the Court “must accept all facts in the complaint as true and view those
facts in the light most favorable to the plaintiff.” Jd. “Judgment on the pleadings is appropriate
only when the plaintiff can prove no set of facts in support of his claim which would entitle him
to relief.” Horsley v. Feldt, 304 F.3d 1125, 1131 (11th Cir. 2002) (quoting Moore v. Liberty Nat'l
Life Ins. Co., 267 F.3d 1209, 1213 (11th Cir. 2001)).

Although the Court is generally limited to the pleadings themselves in evaluating a motion
for judgment on the pleadings (as the name implies), a court may also consider a document ~
incorporated by reference into the complaint where (1) it is central to the plaintiffs claim, (2) its
contents were alleged in the complaint, and (3) no party questions those contents. ‘Horsley v. Feldt,

304 F.3d 1125, 1134 (11th Cir. 2002). Here, all three factors are met with respect to the EEOC

charge (DE 20-1), so the Court will consider it.
Case 2:19-cv-14229-JEM Document 27 Entered on FLSD Docket 02/14/2020 Page 3 of 5

III. Analysis

UPS’s argument is a simple one: Bettencourt’s ADEA claim should be dismissed because
he failed to exhaust administrative remedies by filing a charge of discrimination with the EEOC
within 300 days after the alleged unlawful practice occured, as required by law. See 29 U.S.C. §
626(d)(1)(B).

Indeed, as the undisputed materials before the Court make clear, Bettencourt was
terminated on February 7, 2018 but did not file his charge of discrimination with the EEOC until
December 29, 2018, more than 300 days later. Because February 7, 2018, the date of Bettencourt’s
termination, is both the “earliest” and “latest” date of the discriminatory conduct Bettencourt
alleged in his EEOC charge, this event forms the totality of Bettencourt’s claim. UPS argues that
Bettencourt must be bound by this date, rendering his EEOC charge untimely.

Bettencourt counters that the discrimination against him was continuous and even persists

~ until the present day. In particular, Bettencourt alleges that “discrimination was continued by the
Defendant at least until July 19, 2018, when he was awarded reinstatement by the EDR program
but was denied employment by the Defendant due to his age.” (DE 25: 4). In essence, Bettencourt
perceives the failure of UPS to rehire him as a discrete act of discrimination which had the effect
of tolling or renewing his filing deadline, rendering his EEOC charge timely. Bettencourt further
argues that the Dismissal and Notice of Rights letter from the EEOC implicitly establishes the
timeliness of his charge by failing to list untimeliness as a ground for dismissal.

Bettencourt’s arguments are unconvincing for various reasons. First, binding case law is
clear that participation in a post-termination appeals process does not toll the administrative

exhaustion deadline or otherwise excuse non-compliance with that deadline. See Delaware State
Case 2:19-cv-14229-JEM Document 27 Entered on FLSD Docket 02/14/2020 Page 4of 5

Coll. v. Ricks, 449 U.S. 250, 261 (1980) (“The grievance procedure, by its nature, is aremedy for
a prior decision, not an opportunity to influence that decision before it is made.”). Consequently,
“the pendency of a grievance, or some other method of collateral review of an employment
decision, does not toll the running of the [non-discrimination law] limitations periods.” /d. (citing
‘Electrical Workers y. Robbins & Myers, Inc., 429 U.S. 229 (1976)); see also Burnam y Amoco
Container Co., 755 F.2d 893, 894 (11th Cir. 1985) (“[A] failure to rehire subsequent to an allegedly
discriminatory firing, absent a new and discrete act of discrimination in the refusal to rehire itself,
' cannot resurrect the old discriminatory act.””).
| Second, even if the Court were inclined to consider the EDR process as a discrete act of
discrimination, Bettencourt would have failed to exhaust his administrative remedies with respect
to that act as well by failing to include the issue in his EEOC charge. See Thomas v. Miami Dade
Public Health Trust, 369 Fed. Appx. 19, 22-23 (11th Cir. 2010). Because Bettencourt failed to
exhaust any claims based on alleged discrimination suffered during the EDR process, he is now
precluded from raising those claims in this lawsuit.

Finally, Bettencourt’s reliance on the right-to-sue letter issued by the EEOC to establish
timeliness is similarly misplaced. Bettencourt contends that, because the EEOC did not indicate in
its letter that his charge was untimely, UPS is somehow precluded from challenging its timeliness

_ here. Not so. The EEOC did not make any express findings as to the timeliness of Bettencourt’s
charge. And even if it did, it would not be controlling on the Court. “The district court is not
required to defer or make reference to the EEOC determination; as it has to conduct a de novo
review of the claims.” Young v. FedEx Exp., 432 Fed. Appx. 915, 917 (11th Cir. 2011) (citing -
Moore v. Devine, 767 F.2d 1541, 1550-51 (11th Cir. 1985), modified on reh’g, 780, F.2d 1559,

1560 (11th Cir. 1986)).
Case 2:19-cv-14229-JEM Document 27 Entered on FLSD Docket 02/14/2020 Page 5of5

Applying these standards, the Court concludes that Bettencourt’s claims are untimely and
unexhausted. Accordingly, UPS is entitled to a judgment as a matter of law. See, e.g., Fortson v.
Carlson, 618 Fed. Appx. 601, 605 (11th Cir. 2015).

IV. Conclusion

Based on the foregoing, it is ORDERED and ADJUDGED that UPS’s Motion for Rule
12(c) Judgement on the Pleadings (DE 20) is GRANTED. This matter is DISMISSED WITH
PREJUDICE. The Clerk shall mark this case CLOSED.

DONE AND ORDERED in Chambers at Miami, Florida, this (4 day of February 2020.

Qn

JOSE/E. MARTINEZ
UNITED STATES DISTRICT JUDGE

Copies provided to:
U.S. Magistrate Judge Maynard

All Counsel of Record
